Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gingher on 05/18/22.
The application has been amended as follows: 

Claim 21. (Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: receiving a manifest for a point cloud, wherein the point cloud is partitioned into a plurality of cells; determining an occlusion level for a cell of the plurality of cells with respect to a predicted viewport; reducing a point density for the cell provided in the manifest based on the occlusion level, thereby determining a reduced point density; and requesting delivery of points in the cell, based on the reduced point density.


Allowable Subject Matter
Claim(s) 1-12, 14-18, and 21-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the limitations as follows:

[D1 [US 2020/0043186 A1], [0390]] D1 teaches the input is of data in a point cloud format. Further, D1 teaches the point cloud generation processing in order to decrease the point cloud density for compliance with a predefined common point density for both clouds of points. D1, however, does not teach the manifest is utilized in the reduction of the point density for the cell, the point cloud which is utilized is partitioned into a plurality of cells, and requesting the delivery of points in the cell based upon the reduced point density. 

[D2, [US 2015/0221079 A1], [0006]] D2 teaches the horizontal structures are acquired and when the vertical structures are acquired the point density is further reduced. This could be considered a type of “occlusion”, however, the prior art does not teach the manifest is utilized in the reduction of the point density for the cell, the point cloud which is utilized is partitioned into a plurality of cells, and requesting the delivery of points in the cell based upon the reduced point density.

[D3, Real-time Compression of Point Cloud Streams (see IDS), [VII]] D3 teaches the a single point cloud  and due to varying occlusion effects and sensor noise originating from e.g. distorted reflections of the depth sensor’s infrared pattern, the number of points per captured point cloud frame varies between 230k and 270k points in the test sequence. Furthermore, the point sampling density decreases with distance according to the angular resolution of the depth sensor. However, the prior art does not teach the manifest is utilized in the reduction of the point density for the cell, the point cloud which is utilized is partitioned into a plurality of cells, and requesting the delivery of points in the cell based upon the reduced point density.

Each of D1, D2, and D3 lacks particular limitations with regards to independent claims 1, 21, and 22 in which ultimately if the limitations with respect to a manifest being present, the occlusion level determined, and the point density being reduced for the manifested cell based upon the occlusion level, the combination may not have been obvious in relating a manifest to the cell in which point density reduction is required and how this particular cell is related to the reduction based upon the occlusion level. The relationship of the prior art documents would not have been obvious to one of ordinary skill in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661